          Case 3:19-cv-00282-JTK Document 22 Filed 06/23/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION


RHONDA WARREN,                                    )
Plaintiff                                         )
                                                  )
vs.                                               )   Civil Action No. 3:19-cv-00282 JTK
                                                  )
ANDREW SAUL, Commissioner,                        )
Social Security Administration,                   )
Defendant                                         )


                                           JUDGMENT

       IT IS ORDERED, ADJUDGED AND DECREED that this case be reversed and remanded

to the Defendant for further administrative action pursuant to sentence four of §205(g) of the Social

Security Act, 42 U.S.C. §405(g). Melkonyan v. Sullivan, 501 U.S. 89 (1991).

      SO ADJUDGED on this 23rd day of June, 2020.



                                                           ________________________________
                                                           UNITED STATES DISTRICT JUDGE
